DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 03/04/2022.  
Claims 1-20 have been canceled.
Claims 21-36 have been added.
Claims 21-36 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 26, 31, and 34 are objected to because of the following informalities:  
As per claim 26, there is lack of antecedent basis for “wherein said invoking…according to the full screen display instruction” in lines 1-2 and “the full screen display instruction” in line 2 (note: also appears in lines 5-6).  This similarly applies to claim 34.
As per claim 31, the claim does not further limit claim 30 (which incorporates the features of claim 28).
Appropriate correction is required.

Response to Arguments
Previous objections to the specification have been withdrawn in view of amendments.  
Previous objections to the claims have been withdrawn in view of canceled claims.  
Previous rejections under 35 USC 112 have been withdrawn in view of canceled claims.
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive.  Applicant argues that the references allegedly do not teach the features associated with the first trigger signal.  However, examiner respectfully disagrees.  For example, Milener teaches “the linked content may replace the target content within the enhanced browsing window [i.e. displaying first floating window containing the first web page; note: figure 2 shows the enhanced browsing window as floating] or the user's browser may be directed to that content or page [i.e. invoking application/browser that displays the first web page]” in response to “cursor may be positioned within the enhanced browsing window, near (or over) the target link… clicks on the target link associated with the target content, or left-clicks…within the target content” (e.g. in paragraph 77-78 and 80).  As such, applicant’s arguments are not persuasive.
Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25, 28-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US 20040205514 A1) in view of Milener et al. (US 20060070012 A1).

As per independent claim 21, Sommerer teaches a method for displaying a web page content, comprising: acquiring a selection signal corresponding to a first web page address among at least one web page address displayed on a first user interface (e.g. in paragraphs 26-27, “resource page, including multiple hyperlinks” and e.g. “hovers with the mouse cursor over the hyperlink… clicking on an icon or other control associated with a link”); obtaining summary information of a first web page corresponding to the first web page address, according to the first web page address, wherein the summary information of the first web page comprises identification information of the first web page (e.g. in paragraphs 34 and 36, “retrieval operation 410 retrieves the target resource page and/or its preview representation (collectively referred to as "preview content") from the linked resource address… text summaries based on entities found in the textual content of the target resource page, associated search queries or user topics, or extracted logical units from the document (e.g., title, menus, tables of contents, paragraphs, nested documents and images, and other visual and audio characteristics”); and wherein the obtaining summary information of a first web page corresponding to the first web page address further comprises: extracting key information of the first web page in the first web page address, wherein the key information of the first web page includes information associating with a publisher of a web page (e.g. in paragraph 72, “base page URL value 810 specifies the location of the resource page”, note: a web page is published via URL, i.e. publisher); and obtaining, according to the key information of the first web page and from a first correspondence relationship between different pieces of key information and respective pieces of web-page identification information, a piece of web-page identification information corresponding to the key information of the first web page in the first web page address (e.g. in paragraphs 65-66, 72-73 and 76, “References to such resource pages, resource page locations, and thumbnail images allow the tool to reuse duplicative data storage”, etc. and/or “location(s) of the component resource document(s)… page data structure also includes one or more references 816 to the base resource document storage 818 and component resource document stores” and figures 7-8), and determining the obtained piece of web-page identification information as the identification information of the first web page (e.g. in paragraphs 65-66 and 72-73, “reuse of the archived web page content, URL, and thumbnail image”, etc. and figure 8); displaying a first card on the first user interface (e.g. in paragraph 27 and figure 1, “the preview 106”); displaying the summary information of the first web page on the first card (e.g. in paragraph 36, “the preview may display the title of the target resource page, if available, or the preview may be annotated with search query parameters”), but does not specifically teach acquiring a first trigger signal corresponding to the first card; displaying a first floating window according to the first trigger signal, and the first floating window containing the first web page; or invoking a first application corresponding to the first web page according to the first trigger signal, and displaying the web page content of the first web page through the first application; or invoking a browser according to the first trigger signal and displaying the first web page through the browser.  
However, Milener teaches acquiring a first trigger signal corresponding to a first card (e.g. in paragraphs 77-78 and 80, “enhanced browsing window [i.e. first card] is made visible… cursor may be positioned within the enhanced browsing window, near (or over) the target link… clicks on the target link associated with the target content, or left-clicks…within the target content”) and displaying a first floating window according to the first trigger signal, and the first floating window containing the first web page; or invoking a first application corresponding to the first web page according to the first trigger signal, and displaying the web page content of the first web page through the first application; or invoking a browser according to the first trigger signal and displaying the first web page through the browser (e.g. in paragraph 77-78 and 80, “the linked content may replace the target content within the enhanced browsing window [i.e. displaying first floating window containing the first web page; note: figure 2 shows the enhanced browsing window as floating] or the user's browser may be directed to that content or page [i.e. invoking application/browser that displays the first web page]”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Milener because one of ordinary skill in the art would have recognized the benefit of facilitating display of the first web page (also amounts to a simple substitution that yields predictable results, e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)). 
As per claim 22, the rejection of claim 21 is incorporated and the combination further teaches wherein the summary information of the first web page comprises title information of the first web page (e.g. Sommerer, in paragraph 36); and wherein the obtaining summary information of a first web page corresponding to the first web page address further comprises: obtaining a web page file corresponding to the first web page address (e.g. Sommerer, in paragraphs 34 and 36); and parsing the web page file corresponding to the first web page address, and obtaining the title information of the first web page according to the parsing result (e.g. Sommerer, in paragraphs 34 and 36).
As per claim 23, the rejection of claim 21 is incorporated and the combination further teaches wherein the displaying the summary information of the first web page further comprises: displaying the first card on an upper layer of the first user interface (e.g. Sommerer, in figure 1 and paragraph 26).
As per claim 24, the rejection of claim 21 is incorporated and the combination further teaches displaying a second card according to the second trigger signal, the second card containing summary information of a second web page, and the second web page being a web page corresponding to a second web page address among the at least one web page address (e.g. Sommerer, in paragraphs 27 and 36, select another link), but does not specifically teach acquiring a second trigger signal corresponding to the first card.  However, Milener teaches acquiring a second trigger signal corresponding to a first card and displaying a second card according to the second trigger signal (e.g. in paragraphs 8 and 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Milener because one of ordinary skill in the art would have recognized the benefit of allowing other cards to be displayed.
As per claim 25, the rejection of claim 21 is incorporated, but the combination does not specifically teach acquiring a switching instruction corresponding to the first floating window and displaying a second floating window according to the switching instruction, the second floating window containing a second web page, and the second web page being a web page corresponding to a second web page address among the at least one web page address. However, Milener teaches acquiring a switching instruction corresponding to a first floating window and displaying a second floating window according to the switching instruction, the second floating window containing a second web page and the second web page being a web page corresponding to a second web page address among at least one web page address (e.g. in paragraphs 8 and 79-80).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Milener because one of ordinary skill in the art would have recognized the benefit of allowing other web pages to be displayed.
Claims 28-33 are the device claims corresponding to method claims 21-25, and are rejected under the same reasons set forth and the combination further teaches a processor and a memory device, accessible by the processor, the memory containing instructions executable by the processor (e.g. Sommerer, in paragraphs 88-89).  
Claim 35 corresponds to method claims 21-24, and are rejected under the same reasons set forth.  

Claims 26-27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US 20040205514 A1) in view of Milener et al. (US 20060070012 A1), and further in view of Alam et al. (US 20050160419 A1) and Johnson et al. (US 6489974 B1).

 As per claim 26, the rejection of claim 21 is incorporated and the combination does not specifically teach wherein invoking a first application corresponding to the first web page according to the full screen display instruction further comprises: obtaining an application identifier corresponding to the key information in the first web page address from a second corresponding relationship according to the full screen display instruction, and determining an application identified by the obtained application identifier as the first application; the second corresponding relationship comprising a correspondence relationship between different key information and different application identifiers; and invoking the first application.  However, Alam teaches obtaining an application identifier corresponding to key information in a first web page address from a corresponding relationship and determining an application identified by the obtained application identifier as a first application (e.g. in paragraph 2, “application identified by” identifier in address), the corresponding relationship comprising a correspondence relationship between different key information and different application identifiers and invoking the first application (e.g. in paragraph 2, user selected addresses respectively relates key information and application identifiers in order to route request to “provide the requested service… runs the [corresponding] application”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Alam because one of ordinary skill in the art would have recognized the benefit of incorporating well-known features of servers to facilitate communication with browsers, amounting to a simple substitution that yields predictable results.  Johnson teaches acquiring a full screen display instruction and invoking a first application according to the full screen display instruction (e.g. in column 8 lines 48-63, “user selects [an item associated with an application, which causes display] in the foreground on the screen… full screen”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Johnson because one of ordinary skill in the art would have recognized the benefit of putting focus on the application.  
As per claim 27, the rejection of claim 21 is incorporated and the combination does not specifically teach invoking a browser to cause the browser to run in a foreground corresponding to the first web page when a terminal does not install the first application and displaying the first web page through the browser.  However, Alam teaches invoking a browser corresponding to a first web page when a terminal does not install the first application and displaying the first web page through the browser (e.g. in paragraph 2, first application being an application installed on server, instead of/separate from the browser of the user terminal).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Alam because one of ordinary skill in the art would have recognized the benefit of incorporating well-known features of servers to facilitate communication with browsers, amounting to a simple substitution that yields predictable results.  Johnson teaches invoking a first application to run in a foreground (e.g. in column 8 lines 48-63, “user selects [an item associated with an application, which causes display] in the foreground on the screen”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Johnson because one of ordinary skill in the art would have recognized the benefit of putting focus on the application.  
Claim 34 is the device claim corresponding to method claim 26, and is rejected under the same reasons set forth.  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US 20040205514 A1) in view of Milener et al. (US 20060070012 A1) and further in view of Inala et al. (US 20030187925 A1).
Claim 36 is corresponds to claim 35, and is rejected under the same reasons set forth and the combination further teaches display summary information of the web page content to a user first, to thereby convey main content corresponding to the at least one web page address to the user, prior to displaying the web page content to the user (e.g. Sommerer, in paragraphs 27 and 36; Milener, in paragraph 80), but does not specifically teach a mobile phone.  However, a mobile phone was a well-known device, as shown by Inala (e.g. in paragraph 106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Inala because one of ordinary skill in the art would have recognized the benefit of incorporating well-known devices, amounting to simple substitution that yields predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Horvitz (US 6067565 A) teaches “a title of a page or in a summary thereof in a rendered page” (e.g. in column 38 lines 8-30 and figures 15A-15B).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        06/04/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176